             Case 2:15-cr-00348-RSL Document 740 Filed 11/25/20 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                  Case No. CR15-348RSL

10                           Plaintiff,                           ORDER DENYING
11                      v.                                        REQUEST FOR EARLY
                                                                  TERMINATION OF
12     TRACY RALEY,                                               SUPERVISED RELEASE
13                           Defendant.
14
15          This matter comes before the Court on probation’s request for early termination of
16 defendant’s supervised release. Dkt. # 739.
17          On March 2, 2016, defendant pled guilty to conspiracy to distribute controlled
18 substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. Dkt. # 326 at 1.
19 Defendant’s Guidelines sentencing range for the offense was 108 to 135 months. PSR ¶ 100.
20 The Court sentenced defendant to 36 months in custody and three years of supervised release.
21 Dkt. # 533 at 2–3. Defendant’s supervision is set to expire March 28, 2022. Dkt. # 739 at 1.
22          The Court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] . . .
23 terminate a term of supervised release and discharge the defendant released at any time after the
24 expiration of one year of supervised release . . . if it is satisfied that such action is warranted by
25 the conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The
26 Court enjoys “discretion to consider a wide range of circumstances when determining whether
27 to grant early termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (citing
28 United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999)).
     ORDER DENYING REQUEST FOR
     TERMINATION OF SUPERVISED RELEASE - 1
            Case 2:15-cr-00348-RSL Document 740 Filed 11/25/20 Page 2 of 2




 1         The Court is pleased to learn that defendant is doing well under supervised release and
 2 commends defendant’s progress. Considering, however, the large downward departure the Court
 3 imposed from the very long Guidelines sentencing range, and the difficulties inherent in life
 4 under COVID-19, the Court finds that it would be premature to terminate her term of supervised
 5 release. See 18 U.S.C. §§ 3583(e)(1), 3553(a). Accordingly, at this time, probation’s request for
 6 early termination of defendant’s supervised release (Dkt. # 739) is DENIED. The Court
 7 encourages probation to request, or defendant to apply for, early termination any time after
 8 March 29, 2021.
 9         IT IS SO ORDERED.
10
11         DATED this 25th day of November, 2020.
12
13
14                                                  A
                                                    Robert S. Lasnik
15                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING REQUEST FOR
     TERMINATION OF SUPERVISED RELEASE - 2
